PER CURIAM.
We affirm the order of the trial court determining that the court has jurisdiction over the trustees of the trusts, the situs of which is in Florida. We do so on the authority of Saffan v. Saffan, 588 So.2d 684 (Fla. 3d DCA 1991), Lampe v. Hoyne, 652 So.2d 424 (Fla. 2d DCA 1995), and Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989). We hold that, not only is there jurisdiction because the trust situs is in Florida, but that the statutory requirements, as well as the constitutional minimum contacts requirement, have been satisfied in this case.
AFFIRMED.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.